

92 HR 8570 IH: Teachers and Parents at the Table Act
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8570IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Miss Rice of New York introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish a Teacher Advisory Committee and a Parents and Families Advisory Committee.1.Short titleThis Act may be cited as the Teachers and Parents at the Table Act.2.Teacher Advisory Committee(a)FindingsThe Congress finds as follows:(1)Expert teachers offer an important resource to policymakers as they can bring their expertise and perspective from the classroom to inform policy so that positive outcomes for all students will be maximized.(2)State Teachers of the Year represent a valuable resource with a body of expert knowledge and skill about instructional practice, 21st century learning, and school functioning that can be infused into policymaking to promote better outcomes for elementary and secondary students.(3)State Teachers of the Year have been selected by their communities and States as models of their profession and represent every State in the Nation and every discipline and grade level.(b)EstablishmentThe Secretary shall establish an advisory committee, to be known as the Teacher Advisory Committee (referred to in this section as the Committee).(c)DutyThe duty of the Committee shall be to bring the perspective of expert teachers to policymakers and monitor the implementation and impact of the Every Student Succeeds Act (Public Law 114–95). The Committee shall make policy recommendations on given sets of topics to improve elementary and secondary education.(d)Membership(1)In generalThe membership of the Committee shall consist of not more than 10 teachers employed in a public elementary school and not more than 10 teachers employed in a public secondary school who—(A)are past or present finalists or State Teachers of the Year, or are nominated from organizations representing teachers and have demonstrated similar evidence of expertise;(B)have experience working with educational policy;(C)have a demonstrated history of holding teacher leadership roles among other teachers and school leaders; and(D)have submitted an application to the Secretary to serve on the Committee.(2)List; appointmentThe Secretary shall compile a list of teachers submitting applications under paragraph (1)(D). The members of the Committee shall be appointed sequentially as follows, except that no appointer may appoint more than two public elementary and two public secondary school teachers:(A)The Secretary shall appoint 4 teachers from the list.(B)The majority leader of the Senate shall appoint 4 teachers from the list.(C)The minority leader of the Senate shall appoint 4 teachers from the list.(D)The Speaker of the House of Representatives shall appoint 4 teachers from the list.(E)The minority leader of the House of Representatives shall appoint 4 teachers from the list.(3)Special requirements(A)Finalists or State Teachers of the YearNot less than half of the members of the Committee shall be past or present finalists or State Teachers of the Year.(B)Representation requirementThe members of the Committee shall represent the diversity of the teaching workforce. The committee shall include members—(i)working in a diversity of geographic regions, including urban, suburban, and rural areas across the country;(ii)holding a variety of specializations, such as special education teachers, teachers of English learners, and those who work with high-ability learners; and(iii)serving a diverse variety of student populations, including—(I)economically disadvantaged students;(II)students from major racial and ethnic groups;(III)children with disabilities;(IV)English learners;(V)students who are members of an Indian tribe or tribal organization, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b);(VI)students who identify as lesbian, gay, bisexual, and transgender youth;(VII)migrant students;(VIII)children in foster care; and(IX)homeless children and youths.(4)TermEach member of the Committee shall serve on the Committee for a 3-year term.(e)Annual report(1)In generalThe Committee shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate and the Secretary 2 reports per year on the monitoring carried out under subsection (c).(2)Contents of reportThe reports submitted under paragraph (1) shall provide the perspective of members of the Committee, and information collected from surveys of teachers in the networks represented on the Committee, on not more than 3 topics per year determined by the Committee in consultation with policymakers. Such topics might include—(A)testing and assessment;(B)the equitable distribution of teachers;(C)the diversity of the teaching workforce;(D)implementation and impact of the Every Student Succeeds Act (Public Law 114–95) in rural public schools;(E)school resource equity, including per-pupil expenditures of Federal, State, and local funds;(F)fostering a positive school climate through the implementation of evidence-based practices that promote safe and supportive learning environments for all students; and(G)other topics of relevance determined by the Committee in consultation with policymakers and members of other Department school and family engagement fellowships (such as the School Ambassadors Program).(f)Federal Advisory Committee Act applicabilityThe provisions of the Federal Advisory Committee Act (Public Law 92–463; 5 U.S.C. App.) shall apply to the Committee.(g)Compensation(1)In generalEach member of the Committee may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Committee.(2)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Committees, members of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.(h)Additional requirementsThe following additional requirements shall apply to the Committee:(1)The Committee shall meet in person at least once per year for deliberation.(2)The Committee shall be available for consultation with officials at the Department of Education, the Committee on Education and Labor of the House of Representatives, and the Committee on Health, Education, Labor, and Pensions of the Senate regarding the contents of the reports submitted under subsection (e).(i)DefinitionsIn this section:(1)The term State Teacher of the Year means any person who has been recognized as a State Teacher of the Year by the Council of Chief State School Officers.(2)The term Secretary means the Secretary of Education.(j)Authorization of fundsOf the amounts appropriated to, and available at the discretion of, the Secretary for programmatic and administrative expenditures for fiscal years 2020 through 2024, a total of $500,000 shall be used to establish and carry out the functions of the Committee established under this section.3.Parents and Families Advisory Committee(a)FindingsThe Congress finds the following:(1)Parents and families have a major influence on their children’s achievement in public school and throughout life.(2)Parents and family members offer an important resource to policymakers as they provide a unique perspective as consumers of our Nation’s public schools.(3)All parents and family members—regardless of income, education, or cultural background—are critical in their child’s learning and development and want their child to reach their fullest potential.(4)Parental engagement improves school culture and community well-being, as well as drive improvements in student outcomes.(b)EstablishmentThe Secretary shall establish an advisory committee, to be known as the Parents and Families Advisory Committee (referred to in this section as the Committee).(c)Duties and focusThe duty of the Committee shall be to monitor the effects and implementation of the Every Student Success Act (Public Law 114–95) on children and families, and review and analyze implementation of State and local parent and family engagement policies, school-parent compacts, and other family engagement activities described in section 1116 and part E of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6318; 20 U.S.C. 7241 et seq.).(d)Membership(1)In generalThe membership of the Committee shall consist of 10 parents or family members of children enrolled in a public elementary school and 10 parents or family members of children enrolled in a public secondary school who—(A)have a demonstrated history of parental involvement and family engagement in public schools; and(B)have submitted an application to the Secretary to serve on the Committee.(2)List; AppointmentThe Secretary shall compile a list of parents and family members submitting applications under paragraph (1)(B). The members of the Committee shall be appointed sequentially as follows:(A)The Secretary shall appoint 4 parents or family members from the list.(B)The majority leader of the Senate shall appoint 4 parents or family members from the list.(C)The minority leader of the Senate shall appoint 4 parents or family members from the list.(D)The Speaker of the House of Representatives shall appoint 4 parents or family members from the list.(E)The minority leader of the House of Representatives shall appoint 4 parents or family members from the list.(3)Representation requirement(A)In generalThe members of the Committee shall represent geographically diverse areas, including urban, suburban, and rural areas across the country, and a diversity of students, and shall include at least one parent or family member representing each of the following student groups:(i)Economically disadvantaged students. (ii)Students from major racial and ethnic groups.(iii)Children with disabilities.(iv)English learners.(v)Students who are members of an Indian tribe or tribal organization, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).(vi)Students who identify as lesbian, gay, bisexual, and transgender youth.(vii)Migrant students.(viii)Children in foster care.(ix)Homeless children and youths.(B)Special considerationConsideration should also be given to representation of students’ gender identity, migrant status, and residence in rural areas in the appointment of members of the Committee.(4)AdvisorsIf requested by the Committee, the Secretary may provide access to 5 research advisors to the Committee, such as researchers, practitioners or representatives from national nonprofit organizations with expertise in family engagement in education, to provide evidence-based information and materials.(5)TermEach member of the Committee shall serve on the Committee for a 3-year term.(e)Annual report(1)In generalThe Committee shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate and the Secretary on an annual basis a report and policy recommendations on the monitoring and analysis carried out under subsection (c).(2)Contents of reportThe report submitted under paragraph (1) shall provide the perspective of parents and families on not more than 3 topics per year determined by the Committee. Such topics may include the following:(A)The effects of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) on parental involvement and family engagement in education, including public schools and classrooms.(B)Direction for State education agencies and local education agencies for implementing written family engagement policies under section 1116 and part E of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6318; 20 U.S.C. 7241 et seq.).(C)Recommendations for strengthening family engagement policy and implementation in order to meet the goals of section 1116 and part E of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6318; 20 U.S.C. 7241 et seq.).(D)Recommendations for fostering a positive school climate that promotes safe and supportive learning environments for all students, including the reduction of use of exclusionary practices and implementation of evidence-based approaches and interventions.(f)Federal Advisory Committee Act applicabilityThe provisions of the Federal Advisory Committee Act (Public Law 92–463; 5 U.S.C. App.) shall apply to the Committee.(g)Compensation(1)In generalEach member of the Committee may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Committee.(2)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Committees, members of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.(h)Additional requirementsThe following additional requirements shall apply to the Committee:(1)The Committee shall meet in person at least once per year for deliberation.(2)The Committee shall be available for consultation with officials at the Department of Education and the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate regarding the contents of the reports submitted under subsection (e).(i)DefinitionsIn this section:(1)The term family engagement means a shared responsibility of families and public schools for student success—(A)in which schools and community-based organizations are committed to reaching out to engage families in meaningful ways and families are committed actively to support their children’s learning and development;(B)that is continuous from birth through young adulthood; and(C)that reinforces learning that takes place in the home, school, and community.(2)The term parental involvement means the participation of parents or family members in regular, two-way, and meaningful communication involving student academic learning and other public school activities, including ensuring—(A)that parents or family members play an integral role in assisting their child’s learning;(B)that parents or family members are encouraged to be actively involved in their child’s education at school;(C)that parents or family members are full partners in their child’s education and are included, as appropriate, in decision making and on advisory committees to assist in the education of their child; and(D)the carrying out of other activities, such as those described in section 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6318).(3)The term Secretary means the Secretary of Education. (j)Authorization of fundsOf the amounts appropriated to, and available at the discretion of, the Secretary for programmatic and administrative expenditures for fiscal years 2021 through 2025, a total of $500,000 shall be used to establish and carry out the functions of the Committee established under this section.